—Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered December 8, 1993, which granted plaintiff’s motion to set aside the jury verdict *324as against the weight of the credible evidence, unanimously affirmed, without costs.
A motion to set aside a verdict as against the weight of the credible evidence invokes the court’s discretion to see that justice is done. The Trial Judge has had an opportunity to view the witnesses and the entire conduct of the trial, and "resolution of such a motion involves an application of that professional judgment gleaned from the Judge’s background and experience as a student, practitioner and Judge” (Nicastro v Park, 113 AD2d 129, 135).
Here, the Trial Judge, following a painstaking review of the entire record, granted the motion. This determination must be accorded great respect (supra, at 137, citing, inter alia, Mann v Hunt, 283 App Div 140), and based upon our own review of the record we conclude it was not an abuse of discretion. We reject as without merit defendant’s claim that the Trial Justice impermissibly resolved credibility issues. Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.